            Case 1:18-cv-09833-KPF Document 1 Filed 10/24/18 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GABRIELLA BASS,

                                Plaintiff,                    Docket No. 1:18-cv-09833

        - against -                                           JURY TRIAL DEMANDED

 WOMEN IN THE WORLD MEDIA, LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff Gabriella Bass (“Bass” or “Plaintiff”) by and through her undersigned counsel,

as and for her Complaint against Defendant Women of the World Media, LLC (“Women in the

World” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act; and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photographs of the fearless girl

statue next to artist’s Alex Gardega’s pissing pug statue in Wall Street, owned and registered by

Bass, a New York based professional photographer. Accordingly, Bass seeks monetary relief

under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:18-cv-09833-KPF Document 1 Filed 10/24/18 Page 2 of 7



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Bass is a professional photographer in the business of licensing her photographs

to online and print media for a fee having a usual place of business at 44 St. Nicholas Avenue,

Apt. 3R, Brooklyn, NY 11237.

       6.      Upon information and belief, Women in the World is a foreign limited liability

company duly organized and existing under the laws of the State of Delaware, with a place of

business 447 East 57th Street #1B, New York, NY 10022. Upon information and belief Women

in the World is registered with the New York Department of State Division of Corporations to do

business in the State of New York. At all times material, hereto, Women in the World has owned

and operated a website at the URL: https://womenintheworld.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       7.      Bass photographed a dog sculpture urinating on the ‘Fearless Girl’statue (the

“Photographs”). A true and correct copy of the Photographs is attached hereto as Exhibit A.

       8.      Bass then licensed the Photographs to the New York Post. On May 29, 2017, the

New York Post ran an article that featured the Photographs titled Pissed-off artist adds statute of

urinating dog next to ‘Fearless Girl”. See URL. https://nypost.com/2017/05/29/pissed-off-

artist-adds-statue-of-urinating-dog-next-to-fearless-girl/. Bass’s name was featured in a gutter

credit identifying her as the photographer of the Photographs. A true and correct copy of the

article is attached hereto as Exhibit B.
            Case 1:18-cv-09833-KPF Document 1 Filed 10/24/18 Page 3 of 7



       9.         Bass is the author of the Photographs and has at all times been the sole owner of

all right, title and interest in and to the Photographs, including the copyright thereto.

       10.        The Photographs were registered with the United States Copyright Office and

were given registration number VA 2-055-082 and titled “Bass_Pissing Pug next to Wall Street's

Fearless Girl 5-29-17.jpg,” and “Bass_Alex Gardena 5-29-17.jpg.” See Exhibit C.

       B.         Defendant’s Infringing Activities

       11.        On or about May 30, 2017, Women in the World ran an article on the Website

titled 'Crappy' protest Sculptor lambasted after placing a ‘pissing pug’ statue next to ‘Fearless

Girl’ on Wall Street. See URL https://womenintheworld.com/2017/05/30/sculptor-lambasted-

after-placing-a-pissing-pug-statue-next-to-fearless-girl-on-wall-street/amp/. The article

prominently featured the Photographs. A true and correct copy of the article and screen shot of

the Photographs on the article are attached hereto as Exhibit D.

       12.        Women in the World did not license the Photographs from Plaintiff for its article,

nor did Women in the World have Plaintiff’s permission or consent to publish the Photographs

on its Website.

                              FIRST CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

       13.        Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.        Women in the World infringed Plaintiff’s copyright in the Photographs by

reproducing and publicly displaying the Photographs on the Website. Women in the World is

not, and has never been, licensed or otherwise authorized to reproduce, publically display,

distribute and/or use the Photographs.
            Case 1:18-cv-09833-KPF Document 1 Filed 10/24/18 Page 4 of 7



          15.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          18.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photographs, pursuant to 17 U.S.C.

§ 504(c).

          19.   Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          20.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

          21.   Upon information and belief, in its article on the Website, Defendant copied the

Photographs from New York Post which contained a gutter credit underneath the Photographs

stating, “Gabriella Bass” and placed it on its Website without the gutter credit.
          Case 1:18-cv-09833-KPF Document 1 Filed 10/24/18 Page 5 of 7



       22.     Upon information and belief, Women in the World intentionally and knowingly

removed copyright management information identifying Plaintiff as the photographer of the

Photographs.

       23.     The conduct of Women in the World violates 17 U.S.C. § 1202(b).

       24.     Upon information and belief, Women in the World’s falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.

       25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Women in the World intentionally, knowingly

and with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s

copyright in the Photographs. Women in the World also knew, or should have known, that such

falsification, alteration and/or removal of said copyright management information would induce,

enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the Photographs.

       26.     As a result of the wrongful conduct of Women in the World as alleged herein,

Plaintiff is entitled to recover from Women in the World the damages, that he sustained and will

sustain, and any gains, profits and advantages obtained by Women in the World because of their

violations of 17 U.S.C. § 1202, including attorney’s fees and costs.

       27.     Alternatively, Plaintiff may elect to recover from Women in the World statutory

damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each

violation of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:
     Case 1:18-cv-09833-KPF Document 1 Filed 10/24/18 Page 6 of 7



1.      That Defendant Women in the World be adjudged to have infringed upon

        Plaintiff’s copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;

2.      The Defendant Women in the World be adjudged to have falsified, removed

        and/or altered copyright management information in violation of 17 U.S.C.

        § 1202.

3.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

        profits, gains or advantages of any kind attributable to Defendant’s infringement

        of Plaintiff’s Photographs; or b) alternatively, statutory damages of up to

        $150,000 per copyrighted work infringed pursuant to 17 U.S.C. § 504;

4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

        a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

        kind attributable to Defendant’s falsification, removal and/or alteration of

        copyright management information; or b) alternatively, statutory damages of at

        least $2,500 and up to $ 25,000 for each instance of false copyright management

        information and/or removal or alteration of copyright management information

        committed by Defendant pursuant to 17 U.S.C. § 1203(c);

5.      That Defendant be required to account for all profits, income, receipts, or other

        benefits derived by Defendant as a result of its unlawful conduct;

6.      That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

        17 U.S.C. § 505;

7.      That Plaintiff be awarded pre-judgment interest; and

8.      Such other and further relief as the Court may deem just and proper.
          Case 1:18-cv-09833-KPF Document 1 Filed 10/24/18 Page 7 of 7



                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       October 24, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Gabriella Bass
